

117 S2849 IS: Prohibiting Forced Vaccination for COVID–19 Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2849IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo stipulate that nothing in Federal law provides a Federal agency with the authority to mandate that an individual be inoculated by a COVID–19 vaccine.1.Short titleThis Act may be cited as the Prohibiting Forced Vaccination for COVID–19 Act. 2.No Federal authority to require vaccinationNothing in Federal law shall be construed to provide a Federal agency with the authority to mandate that an individual be inoculated by a COVID–19 vaccine.